Citation Nr: 1448612	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  11-28 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for right ear hearing loss.

2. Entitlement to service connection for left ear hearing loss.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexa Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1972 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In pertinent part, the rating decision denied service connection for bilateral hearing loss and tinnitus.

The Veteran testified at a hearing in August 2014 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.  The Veteran's representative was not present at the hearing, but the Veteran was not prejudiced by his representative's failure to attend.

The Veteran submitted an April 2014 independent medical evaluation, without the Veteran's waiver of initial consideration of this material by the RO. Ordinarily, the law requires that the Board return the appeal to the RO for initial consideration of the new evidence.  However, in this instance there is no prejudice in not returning the case to the RO, because the Veteran's claims for right ear hearing loss and tinnitus are being granted in full, and his claim for left ear hearing loss is being remanded.

The issue of service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The preponderance of the evidence of record reflects that the Veteran has right ear hearing loss that began during active service or is related to an incident of service. 

2. The preponderance of the evidence of record reflects that the Veteran has tinnitus that began during active service or is related to an incident of service.


CONCLUSIONS OF LAW

1. The Veteran's right ear hearing loss was incurred in service. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).
 
2. The Veteran's tinnitus was incurred in service. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Given the grant of benefits on appeal, any VCAA error is moot. 

II. Entitlement to Service Connection for Right Ear Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (2013); 38 C.F.R. § 3.303 (2013).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2013); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2013); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Alternatively, the nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, sensorineural hearing loss) manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran's right ear meets the threshold criteria for 38 C.F.R. § 3.385, based on the results of his November 2009 audiogram.  His pure tone thresholds at that examination, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
5
15
40

The average pure tone threshold was 20 in the right ear, and his speech recognition score using the Maryland CNC test was 94 percent in that ear.  The right ear met the threshold criteria of § 3.385 because the auditory threshold in at least one of the tested frequencies was 40 decibels or greater.

The Veteran claims he was exposed to the sounds of shelling from five-inch guns for eight months, sometimes with inadequate or no hearing protection.  The Veteran served during the Vietnam War, and was awarded the Combat Action Ribbon.  Therefore, the Board concedes that the Veteran was exposed to acoustic trauma during service.

Sensorineural hearing loss is an organic disease of the nervous system, and is therefore a chronic disease listed in 3.309(a).  38 C.F.R. § 3.309(a) (2013).  As a result, the Veteran does not need to meet the nexus requirement, as long as he can show continuity of symptomatology; essentially, he must be able to show that he has had these symptoms for a continuous period since service.  38 C.F.R. § 3.303(b) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran competently and credibly testified at his hearing that he had hearing loss after service, and that the hearing loss continued until the present day; and he testified that he had to turn up the television.  That continuity of symptomatology meets the requirements of 38 C.F.R. § 3.303(b).

Additionally, evidence supports a direct nexus between his current disability and his in-service acoustic trauma.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (finding that a medical nexus opinion can provide the link between service and a current disability).  In an April 2014 independent medical examination submitted by the Veteran, the examining doctor, Dr. G.B., opined that "[i]t is my medical opinion that the hearing loss, which is bilateral, more pronounced on the right. . . is most certainly caused by acoustic trauma from his noise exposure while on active duty in the Navy."  The medical opinion indicated that Dr. G.B. spoke to the Veteran about his subjective symptoms and also performed an audiological assessment, though the results of the audiometric assessment are not included in the record.

A February 2010 VA opinion determined that the Veteran's hearing loss was less likely than not caused by service.  This VA opinion is inadequate, as it does not adequately address the Veteran's lay statements.  Because the VA opinion is inadequate, it is not probative.  

Therefore, the Board finds in favor of the Veteran that the nexus element is met, and service connection for hearing loss in his right ear is granted.
	
III. Entitlement to Service Connection for Tinnitus

The Veteran has a current disability.  The Veteran testified at his hearing and in lay statements that he hears ringing in his ears all the time.  Under certain circumstances, lay evidence can be competent and sufficient to establish the etiology or diagnosis of a condition.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  Tinnitus is a disorder with symptoms that can be identified through lay observation alone.  Charles v. Principi, 16 Vet. App. 370 (2002).  If a veteran reports ringing in his ears, then a diagnosis of tinnitus is generally applied without further examination.  In addition, since the diagnosis of tinnitus is so heavily reliant upon lay statements, the etiology of the disorder is similarly reliant upon them.  In this case, the Board finds the Veteran's statements to be competent and credible.  The Veteran's lay statements are enough to show a current disability; however, it is important to note that the Veteran's doctors at the VA consistently refer to the Veteran's tinnitus as a current diagnosis, and the April 2014 independent medical examination also diagnoses tinnitus.  Therefore, the Board acknowledges that the Veteran has a current disability of tinnitus.

The same acoustic trauma that qualifies as in-service injury for the Veteran's right ear hearing loss supports a finding of in-service injury for tinnitus.

The Veteran's April 2014 independent medical examination demonstrates a nexus between the Veteran's in-service acoustic trauma and his current tinnitus.  There is also a negative opinion on file which was rendered by a VA examiner in February 2010.  As in the previous claim, the Board finds that this examination report lacks probative value given the lack of consideration of the Veteran's competent and credible lay statements. Therefore, the Board grants service connection for tinnitus.


ORDER

Service connection for right ear hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

Based on the November 2009 VA examination, the Veteran's left ear hearing loss does not qualify for compensation under 38 C.F.R. § 3.385.  The Veteran's April 2014 private medical examination indicates that the private doctor performed an audiological examination in order to reach his conclusions regarding the Veteran's hearing loss and tinnitus.  The results of the audiological examination were not included in the record.  

In some circumstances, VA has a duty to return for clarification unclear or insufficient examination reports even when they do not originate from VA medical personnel.  Savage v. Shinseki, 24 Vet. App. 259 (2011).  Specifically, clarification should be obtained where the missing evidence bears greatly on the probative value of the examination report.  The Savage decision is directly implicated in the Veteran's claim for service connection for left ear hearing loss.  

The private audiologist diagnosed bilateral sensorineural hearing loss in both ears.  However, the precise hearing acuity at each tested frequencies was not provided, and it is unknown whether the examiner conducted a Maryland CNC speech discrimination test.  As the private audiogram may be favorable evidence for the Veteran, further clarification from the audiologist is needed.  Id.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a release form for medical records generated by Dr. G.B., the audiologist who provided the April 2014 audiogram.  If the Veteran provides the requested information, contact Dr. G.B. and ask him to provide the individual testing results of his audiological assessment of the Veteran, and clarify whether the Maryland CNC Test was used to determine the Veteran's speech recognition ability.  All attempts to seek clarification, and any response received, must be documented in the claims file.  If clarification is not received, the Veteran must be notified.

2. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented. 

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


